       Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 EVAN B. CASEY,

                              Plaintiff,
         v.
                                                                  OPINION and ORDER
 RENEE SCHUELER, ANGIE HODGE, SALAM SYED,
                                                                       18-cv-1002-jdp
 ELIZABETH LINDNER, FIONA GIBBONS,
 NURSE DENISE VALERIUS, and BRYAN GERRY,

                              Defendants.


       Pro se plaintiff Evan B. Casey is proceeding on claims that prison staff at Columbia

Correctional Institution delayed providing him medical treatment for a seizure disorder and

wrist injury. Before the court are motions for summary judgment filed by the state defendants

(Renee Schueler, Angie Dodge, Salam Syed, Fiona Gibbons, Denise Valerius, and Bryan

Gerry), Dkt. 80, and defendant Elizabeth Lindner, a privately employed psychiatric nurse

practitioner, Dkt. 86. In considering defendants’ motions, I must view the evidence in the light

most favorable to Casey. But even with this perspective, Casey has failed to show that any

defendant violated his constitutional rights. Defendants’ motions will be granted, and this case

will be closed.



                                    UNDISPUTED FACTS

       The following facts are undisputed unless otherwise noted.

A. The parties

       Plaintiff Evan Casey is a prisoner at Columbia Correctional Institution (CCI). Casey

has self-reported psychogenic non-epileptic seizures, which he says are triggered by anxiety. All
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 2 of 23




defendants worked at CCI during the relevant time period: Salam Syed was a physician at the

prison; Renee Schueler was the health services manager; Fiona Gibbons was a nurse clinician;

Denise Valerius was the weekend nurse clinician; Angie Hodge was an assistant nursing

supervisor; Elizabeth Lindner was a psychiatric advanced nurse practitioner; and Bryan Gerry

was a lieutenant.

B. Treatment for Casey’s seizure condition

       Before Casey was incarcerated at CCI, he was housed at New Lisbon Correctional

Institution. Casey had a seizure disorder care plan, dated October 2017, that did not prescribe

medication, but instead stated that Casey would be monitored for seizures, with a follow-up

appointment to be scheduled in six months. Casey took paroxetine for anxiety and

diphenhydramine for sleep while housed at New Lisbon. The diphenhydramine was

discontinued in January 2018 because Casey was misusing it. The paroxetine was discontinued

on February 10, 2018 because Casey was refusing to take it. (Casey says that he did not need

the paroxetine anymore because he was not experiencing anxiety at the time.)

       On February 25, 2018, Casey was transferred to CCI. Inmates are assigned to a

psychiatrist at CCI only if they are taking psychiatric medications or have been referred to

psychiatry by a clinician in the psychological services unit. Because Casey was not taking any

psychiatric medications when he arrived at CCI, he was not assigned to a psychiatrist. His

transfer order stated that he should have a follow-up appointment regarding his seizure disorder

in April 2018. Dkt. 84-1, at 14.

       On March 8, 2018, Casey had an appointment in the health services unit. Dkt. 84-1,

at 32. He requested medications that had not been ordered during intake, and defendant Dr.




                                               2
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 3 of 23




Syed prescribed calcium carbonate for Casey. Id. at 4. (It is not clear from the records whether

Casey raised concerns about anxiety or psychogenic seizures at this appointment.)

       At some point in early March, Casey began submitting information requests and health

services requests stating that he suffered from psychogenic seizures when stressed, that he’d

had a couple of seizures since arriving at CCI, and that he needed medication to curb the

seizures. He also wrote that he was scared for his well-being. A nurse responded that Casey

would be scheduled to be seen by psychiatry. Casey continued to submit health services

requests. Defendant Hodge responded to some of them, stating that Casey was scheduled to

be seen by a doctor on April 11, 2018, that there was a waiting list for the doctor, and that

everyone had to wait their turn.

       Casey filed additional health services requests on March 15 and 16, stating that he

needed to see a doctor before April 11 because he was having seizures. Casey also submitted a

psychological services request, stating that he’d had three seizures that month and that health

services staff had refused to help him. He submitted an information request addressed to the

health services manager, stating that he’d had a seizure the previous night, that he had

informed staff, and that nothing had been done. He stated that no one from health services

had come to evaluate him, that he was still nauseated, that he had a headache, that he felt

unsafe, and that he did not know what to do. Defendant Valerius responded to Casey’s

requests, stating that he was scheduled to be seen at nursing sick call on March 18.

       On March 18, Casey was seen by a nurse (not a defendant) in the health services unit.

He reported having seizures, but he stated that no one had witnessed his seizures and that he

had not been injured physically during the seizures. He also stated that he was having anxiety




                                               3
       Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 4 of 23




due to his current living situation. The nurse sent a referral to the psychological services unit

for Casey’s anxiety. Casey had been referred to psychiatry already.

       After his appointment with the nurse, Casey continued to submit health services

requests asking to be seen by a doctor who could prescribe medication to him to control his

anxiety. He asked whether his appointment with psychiatry could be expedited. He filed health

services requests on March 19, 22, 25, and 28. He also continued to file requests with

psychological services. Health services staff, including Nurse Valerius, responded that Casey

was scheduled to see a doctor.

       On March 26, Casey was evaluated by defendant Nurse Gibbons in response to his

numerous health services requests. Casey told Gibbons that he had not suffered any physical

injuries from his seizures, but that he needed medication now and that he was unhappy that

his upcoming appointment with an advanced care provider was not until mid-April. Gibbons

told Casey that he did not need medical care for every seizure unless the seizure lasted for more

than five minutes or he sustained an injury. She also told him that she would check with an

advanced care provider to see if it would be possible to move up the appointment, but that this

might not be possible. (Casey also says that Gibbons told him that he would have to wait and

that he should have thought before committing crimes.)

       On April 5, Casey had a seizure during which he fell and hurt his wrist. (According to

Casey, he told defendant Bryan Gerry, a lieutenant, about the seizure and his injured wrist.

Gerry does not recall Casey telling him that he’d had a seizure or injured his wrist. Gerry also

states that there is no notation of Casey having a seizure or other medical concerns in the unit

logbook, where it should have been recorded.) Casey also told a sergeant on the unit about his

wrist, and the sergeant told Casey that he reported the injury to defendant Nurse Gibbons.


                                               4
       Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 5 of 23




          Later that night, defendant Gibbons was on Casey’s unit to provide insulin to another

inmate. (Casey says that he yelled to Gibbons that he’d had a seizure, had injured his wrist,

was nauseated and dizzy, and had been vomiting. Casey says that Gibbons called him a “drama

queen,” told him to run his wrist under cold water, and told him to file a health services request.

Gibbons says that she does not remember Casey calling to her about his seizure or wrist injury,

but that inmates are not supposed to call to medical staff on the housing unit who are seeing

other inmates, unless the inmate is experiencing a life-threatening emergency such as chest

pain, difficulty breathing, or uncontrolled bleeding. Instead, inmates are supposed to fill out a

health services request slip, report the medical need to health services staff performing rounds,

or notify security staff.) Casey received a bag of ice for his wrist later that day. (It is not clear

who provided the ice to Casey, but Casey wrote in a health services request that he thought it

was Gibbons who provided the ice bag to him. Dkt. 84-1, at 83.)

          Casey submitted health services requests on April 5 and 6 about his seizure and wrist.

Defendant Nurse Valerius responded that Casey was scheduled to be seen by a doctor. On

April 11 and 15, Casey filed health services requests asking to be seen by a psychiatrist and a

doctor about his seizures and wrist injury. Health services staff responded that Casey was

scheduled to be seen and that many prisoners were on a waiting list to see psychiatry and the

doctor.

          Casey was seen by psychiatrist defendant Dr. Lindner on April 18, 2018. (This

appointment was the first time Lindner learned about Casey’s anxiety and reported seizures.)

Casey told Lindner that his primary concern was to receive medications to treat his anxiety

which would, in turn, reduce his psychogenic seizures. Lindner prescribed ziprasidone and

trazadone for Casey’s anxiety, which he received a few days later. Casey says that he has not


                                                 5
       Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 6 of 23




had a psychogenic seizure since starting the anxiety medication. (Casey stopped taking the

trazadone in June 2018, so Lindner discontinued it. Dkt. 84-1, at 43.)

C. Treatment for Casey’s wrist

       Casey submitted several health services requests dated April 5, 6, 7, 9, and 10, 2018,

reporting that he’d had a seizure and was suffering from wrist pain. Defendant Nurse Valerius

responded to some of the health services requests, noting that she had scheduled Casey to be

seen by the advanced care provider. (Valerius says she did not schedule Casey’s appointment

as “urgent” because he was not complaining of emergency symptoms, such as chest pain or

difficulty breathing.)

       While he was waiting for his appointment with the advanced care provider, Casey was

seen by Nurse Gibbons on April 11. Gibbons noted that Casey’s wrist was not red, swollen, or

bruised. Gibbons attempted to manipulate Casey’s wrist to check his range of motion, but

Casey refused to let Gibbons do so. (Casey says he was afraid Gibbons would hurt him.) Casey

was already taking naproxen, an anti-inflammatory pain medication. Gibbons ordered

acetaminophen 650 mg four times daily for Casey’s reported wrist pain. Casey requested a

splint, but Gibbons denied the request because she did not think that a splint was clinically

indicated. She referred Casey to the advanced care provider for further assessment. Because

Casey did not have any emergent symptoms (deformity, fracture, severe disabling pain, loss of

sensation, or joint instability), Gibbons did not make an urgent referral. After Gibbons saw

him, Casey filed several more health services requests about his wrist on April 12, 15, 16, 17,

and 18.

       Casey saw defendant Dr. Syed on April 19, 2018. Syed noted that Casey was following

up with the psychiatrist on his complaints of seizures, so Syed focused on Casey’s wrist. On


                                              6
         Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 7 of 23




examination, Syed noted that Casey’s left wrist had no swelling and had a full range of motion.

Casey told Syed that his wrist hurt despite the pain medication. But Syed did not prescribe

additional pain medication because Casey already had an active order for naproxen and

acetaminophen. Syed ordered a left wrist brace for Casey to provide support, limit his range of

motion, and promote healing.

         On April 19, Casey filed a health services request complaining that Dr. Syed had not

assessed his injury adequately or offered pain medication. Defendant Nurse Valerius responded

that Casey currently had naproxen twice a day, and that he would be fitted for a wrist brace

that week. Casey filed additional health services requests on April 21 and 22, stating that he

was still in pain, that he had not yet received his brace, and that he wanted a follow-up

appointment with the doctor. Health services staff responded that he would be seen by a nurse

soon about the wrist brace.

         On April 25, defendant Nurse Gibbons delivered a wrist brace to Casey. Casey was

dissatisfied with the brace. Defendant Dr. Syed had prescribed a wrist brace that had metal in

it, but because Casey was housed in the restrictive housing unit and had a history of self-harm,

the metal had been removed in compliance with security protocols. Casey did not think the

brace would provide support, and he thought that Syed should have prescribed him a different

brace.

         Casey quickly submitted a health services request complaining of continued wrist pain

and dissatisfaction with the wrist brace. Health services staff renewed Casey’s order for

acetaminophen and also ice, four times daily. Staff also recommended that Casey try rest and

elevation, and they directed him to submit another health services request if he had no




                                               7
       Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 8 of 23




improvements after three days. Casey filed more health services requests on April 26, April 29,

May 3, and May 5 about his wrist pain.

       On May 7, 2018, Casey was seen by defendant Nurse Gibbons in response to another

health services request complaining of wrist pain. Gibbons noted that Casey was not presently

in pain and that he had a full range of motion, but that he reported pain on exertion. Casey

returned the wrist brace to Gibbons, stating that it was not helpful. On examination, Casey’s

wrist had no apparent abnormalities. Gibbons told him to rest his wrist. Casey’s chart was sent

to the advanced care provider requesting an order for lidocaine gel. Gibbons told Casey to

submit another health services request if he had no improvement in three to four weeks, as soft

tissue injuries can take significant time to heal. (A soft tissue injury is an injury such as a strain

or bruise to a muscle, tendon, or ligament. Conservative treatment options for soft tissue

injuries include rest, ice, elevation, and pain relievers such as ibuprofen or naproxen.)

       On May 19, 23, and 30, Casey submitted health services requests stating that his wrist

was not better, that he wanted to see a doctor, and that he wanted his order for ice renewed.

Staff responded that he was scheduled to be seen. On May 31, Casey cut his arm with a piece

of metal and had to get stitches. He was seen by nursing staff and a physician on May 31, June

1, June 4, and June 5, 2018, for his wounds. On June 8, Defendant Nurse Gibbons obtained a

verbal order from Dr. Syed for lidocaine gel for Casey’s wrist.

       On June 1, 6, 8, 10, 15, 21, 26, and 28 and on July 1 and 8, Casey filed health services

requests complaining of wrist pain, asking for ice, and asking to be seen by a doctor. Casey was

scheduled to see defendant Dr. Syed on June 14 and 28, 2018, but Syed was unable to see

Casey because of staff shortages and a flooded cell on Casey’s unit. (Inmates such as Casey




                                                  8
       Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 9 of 23




who are housed in the restricted housing must be escorted to medical appointments by security

staff. When security staff are not available, non-urgent appointments are rescheduled.)

       Casey saw Dr. Syed on July 9, 2018. Casey reported that his wrist hurt when he used

it or applied pressure to it. On examination, Syed noted that Casey was not in acute distress,

that his wrist had no swelling, and that his wrist had a full range of motion and normal grasp.

Syed ordered an x-ray of Casey’s left wrist and hand. He also ordered that Casey continue

taking naproxen, and he referred Casey to physical therapy for a different wrist brace. The

results of the x-ray indicated no bone abnormalities and no evidence of acute disease in the left

wrist or hand.

       Casey submitted additional health services requests about his wrist pain and the lack of

treatment on July 14, 17, and 19, 2018. On July 23, Casey saw Dr. Syed again. He told Syed

that his left hand hurt when he applied pressure to it, and he asked Syed for ice. Casey also

reported that he was not using his brace because it had no metal piece in it and was ineffective.

Syed noted that Casey was not in acute distress, that he had no swelling in the left wrist, and

that he had a full range of motion and full rotation. Syed noted that he had referred Casey to

physical therapy for a different kind of brace. Syed also ordered ice for Casey’s wrist for six

months.

       Casey submitted health services requests about his wrist pain on July 31 and August 2.

Case was seen by a nurse (not a defendant) on August 3. The nurse noted that Casey had a

normal range of motion and could perform his activities of daily living. The nurse told Casey

that his injury might take months to heal. Casey had not yet been scheduled to see physical

therapy, and the nurse told Casey that she would follow up with physical therapy scheduling.




                                               9
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 10 of 23




         Casey filed additional health services requests about his wrist on August 20 and 26,

September 4, October 1, 9, 10, 15, 20, and 31, and November 2. On September 5, physical

therapy ordered a new wrist brace for Casey. On November 2, 2018, Casey was seen by a nurse

(not a defendant), who gave him the new wrist brace and hydrocortisone. (It is not clear

whether the new brace was different from the previous brace or whether Casey thought the

new brace was helpful.)

         Casey continued to file health services requests, filing at least seven between November

3 and 16. Casey now complained that his wrist hurt from the April injury, and that he was

suffering from nerve pain in his wrist caused by his self-inflicted wounds. Defendant Nurse

Valerius responded that he was scheduled to be seen. On November 20, Casey saw a nurse

practitioner (not a defendant) for his continued wrist complaints. The nurse practitioner

prescribed Cymbalta for Casey’s nerve pain, and she referred Casey to an off-site provider for

an electromyography (EMG) and nerve conduction testing for his left wrist pain. (An EMG is

a diagnostic procedure to assess the health of muscles and the nerve cells that control them.

EMG results can reveal nerve dysfunction, muscle dysfunction, or problems with nerve-to-

muscle     signal   transmission.   https://www.mayoclinic.org/tests-procedures/emg/about/pac-

20393913.) The results of the EMG were negative and showed no signs of nerve damage.

         On May 2, 2019, Dr. Roman Kaplan (not a defendant) evaluated Casey’s left wrist and

noted that he had full range of motion, no signs of carpal tunnel syndrome, normal blood

supply, and full strength. Kaplan also reviewed the x-ray and EMG results, and he concluded

that there was no need for treatment. (Casey says that Kaplan’s notes are false, but he does

not elaborate on this assertion or provide any evidence to support it.)




                                               10
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 11 of 23




                                            ANALYSIS

          Casey was granted leave to proceed on the following Eighth Amendment claims:

             1) Defendant Dr. Lindner disregarded health services requests that were forwarded
                to her regarding Casey’s need for anxiety medication to control his seizures;

             2) Defendant Dr. Syed delayed seeing Casey and then provided treatment that he
                knew would be ineffective for treating Casey’s wrist injury in April 2018;

             3) Defendants Gibbons and Valerius failed to ensure that Casey received adequate
                treatment for his seizure condition and wrist injury in a timely manner on several
                occasions between March 2018 and November 2018;

             4) Defendant Gerry failed to notify health services about Casey’s seizure, injured
                wrist, nausea, and dizziness on April 5, 2018; and

             5) Defendants Hodge and Schueler failed to ensure that health services staff
                responded to Casey’s requests for medical care in a timely and effective manner.

          Defendants have moved for summary judgment on all of Casey’s claims, arguing that

Casey cannot prove that they acted with deliberate indifference to his seizure disorder or wrist

injury.

A. Eighth Amendment standard

          The Eighth Amendment imposes a duty on prison officials to provide “humane

conditions of confinement” and to ensure that “reasonable measures” are taken to guarantee

inmate safety and prevent harm. Farmer v. Brennan, 511 U.S. 825, 834–35 (1994). An inmate

may prevail on a claim under the Eighth Amendment by showing that the defendant acted with

“deliberate indifference” to a prisoner’s serious medical needs or to a substantial risk of serious

harm. Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). A prison official acts with

deliberate indifference if the official realizes that a substantial risk of serious harm to a prisoner

exists, but the official disregards that risk. Perez v. Fenoglio, 792 F.3d 768, 776–77 (7th Cir.

2015). For example, a prison official may violate the Eighth Amendment if the official, having


                                                 11
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 12 of 23




knowledge of a significant risk to inmate health or safety, administers “blatantly inappropriate”

medical treatment, Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007), acts in a manner

contrary to the recommendation of specialists, Arnett v. Webster, 658 F.3d 742, 753 (7th Cir.

2011), or inexplicably delays a prisoner’s treatment, thereby exacerbating his injury and

suffering. McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010).

       To survive summary judgment, Casey must present evidence suggesting that he suffered

from an objectively serious medical condition and that the defendants knew about the

condition but acted with deliberate indifference to it. Farmer, 511 U.S. at 834. Defendants

appear to accept, at least for the purpose of summary judgment, that Casey’s anxiety and

psychogenic seizures were serious medical conditions, as neither defendant Lindner nor the

state defendants develop any argument to the contrary. But all defendants argue that they did

not act with deliberate indifference to Casey’s anxiety and seizure disorder. As for Casey’s wrist

injury, the state defendants argue that Casey’s wrist did not present a serious medical condition

that required urgent treatment, and that the delays in Casey’s treatment did not cause him

harm. The state defendants also argue that they did not act with deliberate indifference to

Casey’s complaints of wrist pain. I address each of these arguments below.

B. Dr. Lindner

       Casey contends that defendant Dr. Lindner acted with deliberate indifference to his

psychogenic seizure disorder by ignoring his requests for anxiety medication in March and

April 2018. But it is undisputed that Lindner did not receive or review any of Casey’s health

services requests and that she was not aware of Casey’s anxiety or reported seizures until she

met with him on April 18, 2018. At that appointment, Lindner prescribed anxiety medication

to Casey, which he says resolved his seizures. Lindner did not act with deliberate indifference


                                               12
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 13 of 23




to Casey’s concerns. She responded promptly to Casey’s concerns as soon as she was aware of

them. Therefore, even assuming that Casey’s seizure disorder presented a serious medical need,

Lindner is entitled to summary judgment on Casey’s claim against her.

C. Dr. Syed

       Casey contends that Dr. Syed acted with deliberate indifference to his wrist injury by

delaying Casey’s appointments with him and then providing treatment that was ineffective.

Because Syed provided Casey with some treatment, the relevant question under the Eighth

amendment is whether his actions were “such a substantial departure from accepted

professional judgment, practice, or standard,” as to demonstrate that Syed “actually did not

base the decision on such a judgment.” Estate of Cole by Pardue v. Fromm, 94 F.3d 254, 261–52

(7th Cir. 1996). Casey has not submitted evidence to suggest that Syed failed to use medical

judgment in making treatment decisions. (In resolving Casey’s claim against Syed, I need not

determine whether Casey has presented enough evidence to show that his wrist injury

presented a serious medical need at the time Syed treated him, as Casey’s claim clearly fails on

the second prong of his Eighth Amendment claim.)

       Casey complains that he had to wait until April 18 to see Dr. Syed for his April 5 wrist

injury. He also complains that in May, June, and July, he had to wait an excessive amount of

time to see Syed for follow-up appointments. But the evidence shows that scheduling is done

by nursing staff, not Syed. As for the June appointments, the evidence shows that Syed went

to Casey’s unit for two scheduled appointments in June 2018, but that he was unable to see

Casey because of security staff shortages and problems caused by other inmates. Syed cannot

be blamed for such circumstances.




                                              13
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 14 of 23




       Casey also complains that Syed acted with deliberate indifference by failing to properly

assess his wrist for a soft-tissue injury, failing to order an effective wrist brace, and failing to

prescribe effective pain medication. But Syed has provided a sworn statement saying that the

treatment he provided to Casey was appropriate under the circumstances. Dkt. 83, at ¶ 23. At

the April appointment, Syed examined Casey’s wrist and noted that Casey’s wrist had no

swelling and had a full range of motion. Syed declined to order additional pain medication

because Casey had two types of pain medication already. Syed did order a wrist brace. Casey

could not have a brace with metal in it, but Syed thought that a soft wrist brace could still

provide support to Casey. Later, in July, Syed ordered lidocaine, ice, and an x-ray for Casey’s

wrist, even though Syed saw no apparent injury. Syed also referred Casey to physical therapy

for a different wrist brace. These actions do not show deliberate indifference.

       Casey may have preferred stronger pain medication or a different wrist brace, but his

disagreement with Syed’s medical judgment is not sufficient to sustain an Eighth Amendment

claim. See Holloway v. Delaware Cnty. Sheriff, 700 F.3d 1063, 1074 (7th Cir. 2012) (prison

doctor “is free to make his own, independent medical determination as to the necessity of

certain treatments or medications, so long as the determination is based on the physician's

professional judgment and does not go against accepted professional standards”); Roe v. Elyea,

631 F.3d 843, 857 (7th Cir. 2011). Casey has not submitted evidence showing that Syed’s

treatment decisions were “blatantly inappropriate” or “so far afield of accepted professional

standards as to raise the inference that it was not actually based on a medical judgment.” See

Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006). It is true that, in some situations,

continuing the same treatment despite no results can constitute indifferent treatment, but

Casey has not submitted evidence showing that Syed was withholding another available


                                                14
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 15 of 23




treatment option for Casey’s wrist pain that would have been more effective and safe for Casey.

See Wilson v. Adams, 901 F.3d 816, 821–22 (7th Cir. 2018) (prisoner cannot succeed on claim

that doctor was prescribing ineffective treatment without evidence that doctor was withholding

more effective available treatment). Therefore, Syed is entitled to summary judgment on

Casey’s claim against him.

D. Nurses Gibbons and Valerius

       Casey contends that defendants Nurse Gibbons and Nurse Valerius acted with

deliberate indifference to his serious medical needs by failing to ensure that Casey received

timely and effective treatment for his anxiety, seizures, and wrist injury between March 2018

and November 2018.

       1. Gibbons’s and Valerius’s responses to Casey’s seizure complaints

       Casey began requesting treatment for his psychogenic seizures in early March 2018,

shortly after he was transferred to CCI. Defendant Valerius responded to some of Casey’s

March health services requests, informing him that he had been scheduled to see a doctor and

psychiatry, and that he also would be seen by a nurse at sick call on March 18. After he was

examined by a nurse on March 18, Casey continued to submit health services requests that

were reviewed by Valerius. Valerius responded to most of the requests by stating that Casey

was scheduled to be seen by a doctor.

       Casey argues that Valerius should have done more at this point, in light of Casey’s

reports of anxiety and seizures. But it is undisputed that Valerius could not prescribe

psychiatric medication to Casey and that Casey had been referred to both psychology and

psychiatry for his complaints of anxiety and requests for medication. Casey argues that Valerius

should have acted to expedite his appointments, by labeling them as “urgent” or “emergent.”


                                              15
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 16 of 23




But Casey has not submitted evidence showing that his condition was urgent in March 2018,

or that he should have been given priority over the many other inmates on the list to see the

psychiatrist. Nor has Casey shown that Valerius thought that his condition was urgent. See

LaBrec v. Walker, 948 F.3d 836, 841 (7th Cir. 2020) (prison official does not act with deliberate

indifference unless the official is “aware of facts from which the inference could be drawn that

a substantial risk of serious harm exists,” and the official “draw[s] that inference”).

       Casey has not shown that his anxiety and self-reported psychogenic seizures would have

been obvious to Valerius. Casey’s transfer file from New Lisbon showed that Casey was not

taking any psychiatric medication, that he had reported feeling fine without medication just a

few weeks before, that he had not been taking medication specifically for seizures for more

than a year, and that his seizure plan recommended that he be seen for a follow-up

appointment in April 2018. In addition, although Casey reported that he was having seizures

at CCI, he wrote in his health services requests and reported to a nurse at the March 18

appointment that he had suffered no physical injuries from his seizures. Under these

circumstances, Valerius’s decision not to schedule Casey for an urgent appointment does not

constitute deliberate indifference.

       Defendant Gibbons’s first involvement with Casey was on March 26, when Gibbons

evaluated Casey in response to his numerous health services requests about his anxiety and

seizures. Casey told Gibbons that he had not suffered any physical injuries from his seizures,

but that he needed medication to control his anxiety. Gibbons told Casey that he did not need

medical care for every seizure unless the seizure lasted for more than five minutes or he suffered

an injury. She also told Casey that moving up his appointment might not be possible, but that

she would check. According to Casey, Gibbons also told him that he should have thought before


                                               16
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 17 of 23




committing crimes. But none of these facts show that Gibbons acted with deliberate

indifference to Casey’s complaints of seizures. Gibbons did not think that Casey needed urgent

treatment for his reported seizures, as Casey had not reported any long-lasting seizures and

had not been injured. Gibbons knew that Casey was scheduled to see a psychiatrist within the

next few weeks, and that in the meantime, Casey could be monitored by security staff and

health services. Casey has not shown that Gibbons’s evaluation of Casey’s medical needs was

blatantly inappropriate or not based on medical judgment. For example, Casey has not shown

that nursing staff’s refusal to designate Casey’s appointment as urgent departed so radically

from the standard of care for patients complaining of anxiety-induced psychogenic seizures

that a jury could infer that nursing staff was failing to use medical judgment.

       Valerius again reviewed health services requests from Casey in early April, in which he

stated that he’d had a seizure, had been injured, and needed to see a psychiatrist. Valerius

responded to those requests by stating that Casey was scheduled to be seen soon, and other

nurses responded that many inmates were on a waiting list to see psychiatry. These responses

were reasonable, as Casey was scheduled to be seen in the next week, and he was seen by

psychiatry on April 18. For all of these reasons, no reasonable jury could conclude that either

Valerius or Gibbons acted with deliberate indifference to Casey’s requests for psychiatric

medication and seizure complaints. Therefore, Valerius and Gibbons are entitled to summary

judgment on Casey’s claims against them based on their responses to his requests for

psychiatric treatment.

       2. Gibbons’s and Valerius’s responses to Casey’s wrist complaints

       Casey also contends that Gibbons and Valerius acted with deliberate indifference in

response to his numerous complaints about wrist pain. Casey says that he first reported his


                                              17
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 18 of 23




wrist pain to Gibbons on April 5, the same day that he was injured. Gibbons was on Casey’s

unit to deliver insulin to another inmate, and Casey yelled to her that he’d had a seizure and

hurt his wrist. Casey says that Gibbons told him that he was a “drama queen,” that he should

run his wrist under cold water, and that he should submit a health services request.

       Although Gibbons’s alleged response was unprofessional, it was not unconstitutional. A

single callous comment, by itself, is not sufficient to support an Eighth Amendment claim. See

Lisle v. Welborn, 933 F.3d 705, 719 (7th Cir. 2019) (Eighth Amendment prohibits medical staff

from intentionally causing “psychological anguish” through verbal harassment, but the

constitution does not demand “genteel language and good manners”). To prove deliberate

indifference, Casey would have to show that Gibbons knew her statements would cause

psychological trauma to Casey, or that Gibbons’s treatment decision was blatantly

inappropriate. He has failed to do so. It is undisputed that Casey did not have emergent

symptoms when he called to Gibbons. His wrist was not deformed, obviously fractured, without

sensation, or unstable. Without urgent or emergent symptoms, it was against prison policy for

Casey to call out to Gibbons while she was assisting another inmate, and it was reasonable for

Gibbons to instruct Casey to submit a health services request.

       Casey followed Gibbons’s instructions, and he submitted several health services requests

over the next few days. Defendant Nurse Valerius responded to some of the health services

requests, noting that she had scheduled Casey to be seen by the advanced care provider. And

Gibbons examined Casey’s wrist on April 11. Casey argues that Valerius and Gibbons acted

with deliberate indifference by failing to examine him sooner, by failing to schedule an “urgent”

appointment with an advanced care provider, and by failing to ensure that he received timely




                                               18
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 19 of 23




follow-up appointments in response to the health services requests he filed throughout the

summer and fall 2018.

       Delaying treatment, even if the medical condition is not life threatening, can be

evidence of deliberate indifference. Petties v. Carter, 836 F.3d 722, 730 (7th Cir. 2016); Perez,

792 F.3d at 777–78. But delays can also be reasonable. Petties, 836 F.3d at 730 (noting that

delays are common in prison and that the length of the delay, seriousness of the condition, and

ease of providing treatment must be considered when evaluating whether a delay is “tolerable”).

A needless delay in providing medical treatment may violate the Eighth Amendment if the

delay exacerbated the inmate’s injury or prolonged his pain unnecessarily. Id. at 730–31;

McGowan, 612 F.3d at 640. Casey argues that Gibbons’s and Valerius’s delays in scheduling

appointments for his wrist injury caused him to suffer in pain unnecessarily, but he has

submitted no evidence to support his argument.

       First, Casey has not shown that his wrist injury presented a serious medical need that

required treatment beyond rest and pain medication, which Casey had access to already. An x-

ray showed no injury, and neither doctor who examined Casey’s wrist diagnosed a serious

injury. In response to Casey’s subjective complaints, Dr. Syed prescribed a soft wrist brace,

which Casey did not use, ice, which Casey had received from nursing staff already, and

lidocaine gel. Syed noted that Casey’s wrist had no apparent abnormalities, no swelling, and a

full range of motion. Dr. Kaplan found no evidence of a wrist injury at all, and he recommended

no treatment. In sum, although a jury could accept Casey’s statements that his wrist hurt, a

jury would have no basis to conclude that Casey’s wrist injury was a “serious” medical

condition.




                                               19
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 20 of 23




       Second, even if Casey’s wrist injury qualified as a serious medical condition, Casey has

not shown that either Valerius or Gibbons thought that Casey’s wrist injury presented a serious

medical need. Casey’s need for medical treatment was not so obvious that Valerius and

Gibbons would have drawn the inference that he had a serious medical need. Casey did not

describe emergent symptoms in his health services requests, such as deformity, fracture, severe

disabling pain, joint instability, or loss of sensation. When Gibbons examined Casey’s wrist on

April 11, Casey’s wrist had no obvious symptoms. The wrist was not red, swollen, or bruised.

Gibbons ordered acetaminophen 650 mg four times daily and referred Casey to an advanced

care provider for further assessment, but Gibbons did not think a brace was clinically indicated.

       Third, Casey has not shown that the delay in treatment exacerbated his injury or caused

him needless pain. See Wilson, 901 F.3d at 822 (plaintiff’s Eighth Amendment claim based on

delay in treatment failed because he was unable to identify any evidence of exacerbation of his

injury caused by the delay); Knight v. Wiseman, 590 F.3d 458, 466 (7th Cir. 2009) (explaining

that an Eighth Amendment claim based on delay will fail “unless the plaintiff introduces

verifying medical evidence that shows his condition worsened because of the delay”). While he

was waiting for treatment, Casey had both pain medication and ice, at least for some of the

time. Dr. Syed and health services staff ultimately recommended that Casey treat his wrist

through rest, ice, elevation, and pain relievers. Casey has not shown that the delay in treatment

worsened his wrist injury or caused him needless pain.

       Fourth, after Casey saw Dr. Syed, Valerius and Gibbons were entitled to rely on Syed’s

medical judgment and treatment decisions. Syed examined Casey’s wrist and ordered

conservative treatment in April and July, 2018, but Casey began complaining about Syed’s

treatment decisions almost immediately after they were implemented. As nurses, Valerius and


                                               20
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 21 of 23




Gibbons had no authority to overrule Syed’s treatment decisions, and also, no reason to think

that Syed’s treatment decisions were obviously inappropriate.

       For all of these reasons, Casey has failed to show that Valerius or Gibbons acted with

deliberate indifference to his wrist injury. Therefore, they are entitled to summary judgment

on Casey’s claims against them.

E. Lt. Gerry

       Casey contends that defendant Lt. Gerry acted with deliberate indifference by failing to

notify health services about Casey’s seizure and wrist injury on April 5, 2018. Gerry has no

recollection of Casey reporting a seizure or injury to him on April 5. But I must accept Casey’s

version of events as true for purposes of summary judgment. Even so, Casey’s claim against

Gerry fails for two reasons.

       First, according to Casey’s own version of events, health services staff was aware of his

seizure and wrist injury on April 5 because: (1) Casey reported the injury to a sergeant who

told Gibbons about it; (2) Casey reported his injury to Nurse Gibbons directly; and (3) Casey

filed a health services request on April 5. So Gerry’s alleged failure to report Casey’s injury to

health services had no significant impact on health services staff’s determination of the urgency

of Casey’s medical need.

       Second, as discussed above, Casey has not shown that he needed urgent treatment for

his wrist injury on April 5. He had no emergent symptoms and he had access to pain medication

already. He also received ice. So any delay in Casey’s receiving treatment caused by Gerry’s

alleged failure to report his injuries was insignificant and does not support a constitutional

claim. See Petties, 836 F.3d at 730–31 (a delay in treatment violates the Eighth Amendment

only if the delay exacerbated the inmate’s injury or prolonged his pain unnecessarily).


                                               21
      Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 22 of 23




F. Nurses Hodge and Schueler

       Finally, Casey contends that defendants Hodge and Schueler violated his Eighth

Amendment rights by failing to ensure that health services staff responded to Casey’s requests

for medical care in a timely and effective manner. Hodge and Schueler had supervisory roles in

the health services unit at CCI, and they did not usually treat patients directly or make

treatment decisions. But supervisory defendants can be liable under § 1983 if they were

“personally responsible for the deprivation of the constitutional right,” Chavez v. Illinois State

Police, 251 F.3d 612, 651 (7th Cir. 2001), meaning that they knew about unconstitutional

conduct and facilitated it, approved it, condoned it, or ignored it. Matthews v. City of East St.

Louis, 675 F.3d 703, 708 (7th Cir. 2012).

       Casey has shown that he submitted several information requests to Schueler and Hodge

regarding nursing staff’s failure to provide him adequate medical care for his anxiety, seizures,

and wrist pain. He also has shown that neither Schueler nor Hodge took steps to expedite his

appointments or modify the care that had been ordered by nursing staff or Dr. Syed. But this

is not enough to support a constitutional claim against Schueler or Hodge because, as discussed

above, Casey has failed to show that the treatment provided by nursing staff or Syed was

blatantly inappropriate. Schueler and Hodge had no constitutional duty to intervene in care

decisions that appeared to be reasonable based on medical staff’s assessment of Casey’s medical

needs and the needs of other inmates. Accordingly, Schueler and Hodge are entitled to

summary judgment on Casey’s claims against them.




                                               22
Case: 3:18-cv-01002-jdp Document #: 112 Filed: 10/15/20 Page 23 of 23




                                    ORDER

IT IS ORDERED that:

1. The motion for summary judgment filed by defendants Bryan Gerry, Fiona Gibbons,
   Angie Hodge, Renee Schueler, Salam Syed, and Denise Valerius, Dkt. 80, is
   GRANTED.

2.   Defendant Elizabeth Linder’s motion for summary judgment, Dkt. 86, is
     GRANTED.

3. The clerk of court is directed to enter judgment for defendants and close this case.

Entered October 15, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                      23
